                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

SAMUEL BOWMAN,

                   Petitioner,                            8:17CV344

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
SCOTT FRAKES, Director;

                   Respondent.

       This matter is before the court on Petitioner’s Motion for Leave to Appeal in
Forma Pauperis. (Filing No. 23.) Petitioner filed a Notice of Appeal (filing no. 20)
on September 4, 2018. Petitioner appeals from the court’s Memorandum and Order
and Judgment dated August 7, 2018. (Filing Nos. 18 and 19.) Upon review of
Petitioner’s Motion for Leave to Appeal in Forma Pauperis, the court finds
Petitioner is entitled to proceed in forma pauperis on appeal.

     IT IS ORDERED that: Petitioner’s Motion for Leave to Appeal in Forma
Pauperis (filing no. 23) is granted.

      Dated this 2nd day of October, 2018.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge
